—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed March 7, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct, and (2) from a decision of said Board, filed February 4, 1997, which, upon reconsideration, adhered to its prior decision.
Claimant was employed by the US Postal Service as a clerk and mail carrier. Her employment was terminated when, despite prior warnings that such conduct was unacceptable, claimant left work hours before the end of her shift without notifying or obtaining permission from her supervisor. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she was terminated due to misconduct. We affirm. The refusal to adhere to reasonable work hours constitutes disqualifying misconduct (see, Matter of Cassaro [Sweeney], 221 AD2d 790; Matter of Dowd [Hartnett], 169 AD2d 867). We note that claimant’s contention that she obtained permission from her supervisor to leave early to attend to an emergency merely presented a credibility issue for the Board to resolve (see, Matter of Carr [Sweeney], 231 AD2d 782). Accordingly, we conclude that the Board’s decision is supported by substantial evidence and it will not be disturbed.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decisions are affirmed, without costs.